Citation Nr: 1737956	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-27 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic respiratory condition.  


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse (Observer)


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from September 1962 to March 1963 with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

During the course of the appeal, the matter of entitlement to service connection for a sinus condition was granted in a January 2017 RO rating decision.  This grant represents the full benefit sought and the matter is no longer for consideration.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the claims file.  

In March 2016, the Board remanded the claim to the AOJ for further development.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran is not shown to have a chronic respiratory condition.


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory condition have not been met. 38 U.S.C.A § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of a claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records (STRs), service personnel records, relevant VA medical records, VA medical examinations and the Veteran's own contentions.  The Veteran has not identified any private treatment records relevant to his claim. 

The Board acknowledges that the Veteran asserts that there are outstanding hospital records from the Walson Army Hospital at Fort Dix, New Jersey from October 1962 and that a specific request for these records has not been made.  See e.g., Veteran's correspondence dated in VBMS as February 4, 2017.  However, the National Personnel Records Center has indicated that all of the Veteran's available records have been provided and the STRs show treatment at the outpatient clinic of the hospital from October 1962.  See VA 21-3101 request for information response dated in VBMS as September 20, 2011.  Further, this case turns on whether the Veteran has a current disability and there is no indication that those records, if available and obtained, would contain any information indicating that the Veteran has a current respiratory condition during the period on appeal.  Thus, further attempts to obtain these treatment records are not necessary.  


Chronic respiratory condition

The Veteran asserts entitlement to service connection for chronic upper respiratory infections.  See May 2011 VA Form 21-526.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The medical evidence of record does not indicate a current diagnosis of a chronic respiratory condition.  Though the Veteran contends he has a current diagnosis, he is not competent to provide an actual diagnosis, as such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The service treatment records are negative for signs, symptoms, or diagnoses of a chronic respiratory condition.  The Veteran was treated for an upper respiratory infection twice in mid-October 1962 before being admitted to an upper respiratory infection (outpatient) ward in late October 1962.  However, despite treatment for other conditions in November 1962, such as gastroenteritis, there are no continued complaints or treatment of any respiratory condition.  Significantly, the Veteran's February 1963 exit examination revealed a normal clinical evaluation of his lungs and chest.  On his associated report of medical history, the Veteran denied having any chronic or frequent colds, a chronic cough or shortness of breath.  The physician's summary indicated there was no significant abnormality.  

Post-service treatment records are absent a diagnosis of any chronic respiratory condition.  In this regard, the Veteran's reserve records show a normal November 1966 clinical evaluation of his lungs and chest.  The Veteran again denied having chronic or frequent colds, shortness of breath, and a chronic cough on the associated report of medical history.

The Veteran was afforded a VA examination in November 2011 and denied having a respiratory condition.  The Veteran detailed his history of experiencing an upper respiratory infection in 1962 and that he was hospitalized for several days due to the upper respiratory symptoms.  Upon extensive questioning from the examiner, the Veteran denied a history of multiple conditions such as asthma, bronchiectasis, any post-service bacterial lung infection, mycotic lung disease, emphysema, chronic bronchitis, interstitial lung disease, or sarcoidosis.  On physical examination, the lungs were clear to auscultation bilaterally.  There was no pedal edema.  The Veteran denied any type of cough, malaise, mucus production or fatigue at the visit.  Based on the interview and physical examination, the examiner opined that there was no respiratory condition.  

The Veteran was afforded a VA examination in January 2017.  The examiner detailed that the Veteran complained of dyspnea with exertion and chronic cough since 1975.  The Veteran reported that he was hospitalized in-service for a respiratory condition and within one year of discharge.  Despite the Veteran's complaints, the VA examiner opined that there is no respiratory condition.  His opinion was based on results of objective testing, a chest x-ray and a pulmonary function test.  The examiner summarized pertinent STRs, including consistent findings of a normal lung and chest in entry and exit examinations and the November 1966 post-service reserve examination.  He detailed that there were no objective indicators of a chronic disability from his reported symptoms.  Additionally, there was no additional evaluation or treatment for the reported symptoms that have been diagnosed as a respiratory condition.  There are no contrary medical opinions of record.   

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claim of a chronic respiratory condition.  He has not done so.  See 38 U.S.C.A. § 5107 (a).

Absent reliable or competent lay or medical evidence of a current condition during the pendency of the appeal, the Board has no authority to grant service connection for a hearing loss disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The claim must be denied.


ORDER

Entitlement to service connection for a respiratory condition is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


